DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 and 16 are allowed. Applicant merged previously allowable subject matter of claims 14 and 15 into claim 1 making it allowable. 
Allowable Subject Matter
Claims 1-13, and 16 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 1 recites “inter alia “1. A vibration motor, comprising a fixing frame, a suspending frame, an iron core, a drive coil, an elastic support, and a magnetic steel assembly; wherein the suspending frame is suspended and supported over the fixing frame by the elastic support; the iron core is installed on the fixing frame; the drive coil is wound around an outside wall of the iron core; the magnetic steel assembly is installed on the suspending frame and disposed at intervals on a periphery of the iron core; the magnetic steel assembly comprises a first magnetic steel, a second magnetic steel and a third magnetic steel that are superimposed in order; polarity directions of the first magnetic steel and third magnetic steel are parallel with a central axis of the drive coil, a polarity direction of the second magnetic steel is perpendicular to the central axis of the drive coil; a side of the first magnetic steel that the side facing the second magnetic steel has the same polarity with a side of the third magnetic steel that the side facing the second magnetic steel; and sides of the first and third magnetic steels that the sides being close to the second magnetic steel have the same polarity with a side of the second magnetic steel that the side being close to the drive coil; wherein a side of the suspending frame that the side facing the fixing frame is provided with a first pillar; a side of the fixing frame that the side facing the suspending frame is provided with a second pillar accordingly; and the elastic support comprises a first fixing end connected with the first pillar, a second fixing Page 3 of 8Appl. No.: 16/995,713 Reply to Office Action of June 13, 2022 Attorney Docket No.: 2019A0932US1 end connected with the second pillar and a bending portion connected between the first fixing end and the second fixing end; wherein the bending portion comprises an arc extending portion, a first inclined extending portion that is inclined and connected between the arc extending portion and the first fixing end, and a second inclined extending portion that is inclined and connected between the arc extending portion and the second fixing end; the first inclined extending portion and the second inclined extending portion are inclined and extended to the arc extending portion from the first fixing end and the second fixing end with a distance between the first inclined extending portion and the second inclined extending portion gradually decreasing.(see Fig.2 and 6 below)”

    PNG
    media_image1.png
    516
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    626
    media_image2.png
    Greyscale


The prior art of record, Mao, Shi, Chun, Li and Zhang combination teach a vibration motor with elastic portions and pillars,  however the prior art of record fail to teach the combination of claim 1 together with a vibration motor having pillars and elastic structure with the structure as detailed and claimed in claim 1 altogether, none of the prior art of record nor ip.com search or WIPO search or PLUS Search teach “1. A vibration motor, comprising a fixing frame, a suspending frame, an iron core, a drive coil, an elastic support, and a magnetic steel assembly; wherein the suspending frame is suspended and supported over the fixing frame by the elastic support; the iron core is installed on the fixing frame; the drive coil is wound around an outside wall of the iron core; the magnetic steel assembly is installed on the suspending frame and disposed at intervals on a periphery of the iron core; the magnetic steel assembly comprises a first magnetic steel, a second magnetic steel and a third magnetic steel that are superimposed in order; polarity directions of the first magnetic steel and third magnetic steel are parallel with a central axis of the drive coil, a polarity direction of the second magnetic steel is perpendicular to the central axis of the drive coil; a side of the first magnetic steel that the side facing the second magnetic steel has the same polarity with a side of the third magnetic steel that the side facing the second magnetic steel; and sides of the first and third magnetic steels that the sides being close to the second magnetic steel have the same polarity with a side of the second magnetic steel that the side being close to the drive coil, wherein a side of the suspending frame that the side facing the fixing frame is provided with a first pillar; a side of the fixing frame that the side facing the suspending frame is provided with a second pillar accordingly; and the elastic support comprises a first fixing end connected with the first pillar, a second fixing end connected with the second pillar and a bending portion connected between the first fixing end and the second fixing end, wherein the bending portion comprises an arc extending portion, a first inclined extending portion that is inclined and connected between the arc extending portion and the first fixing end, and a second inclined extending portion that is inclined and connected between the arc extending portion and the second fixing end; the first inclined extending portion and the second inclined extending portion are inclined and extended to the arc extending portion from the first fixing end and the second fixing end with a 8distance between the first inclined extending portion and the second inclined extending portion gradually decreasing.”   
The above combination is unique and is not taught or suggested by any of the prior art of record, nor any search above, ip.com NPL and Patent Search nor Google Patent Search.   


    PNG
    media_image3.png
    473
    427
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    656
    379
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    417
    398
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    930
    663
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    506
    915
    media_image7.png
    Greyscale



Claims 2-13, and 16 allowed based on dependency from allowed base claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834